—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered August 3, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him as a second felony offender to an indeterminate prison term of from 6 to 12 years, unanimously affirmed.
Defendant and his co-defendant, Luis Martin, sold two vials of crack to an undercover police officer on July 21, 1988. Minutes after the sale, a back-up team was notified, and defendants were arrested. The undercover officer then positively identified defendants.
By claiming that it was error for the back-up team not to make a contemporaneous record of the radioed description of the defendants, defendant implies that there was insufficient evidence to convict him. However, the evidence presented by the undercover, as credited by the jury, was clearly sufficient to establish defendant’s guilt beyond a reasonable doubt. (See, e.g., People v Johnson, 57 NY2d 969, 970.)
Defendant also raises several claims regarding the trial court’s charge to the jury. These claims have not been preserved for appellate review (CPL 470.05 [2]). However, were we to address these issues in the interest of justice, we would find that the charge as a whole conveyed the proper legal standard to be applied (People v Adams, 69 NY2d 805, 806). Concur— Murphy, P. J., Rosenberger, Ellerin, Kassal and Rubin, JJ.